IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                       NO. 2014-CP-00818-COA

KENNETH K. STALLINGS                                APPELLANT

v.

MEEKA MORGAN ALLEN                                    APPELLEE


DATE OF JUDGMENT:              05/16/2014
TRIAL JUDGE:                   HON. E. VINCENT DAVIS
COURT FROM WHICH APPEALED:     CLAIBORNE COUNTY CHANCERY
                               COURT
ATTORNEY FOR APPELLANT:        KENNETH K. STALLINGS (PRO SE)
ATTORNEY FOR APPELLEE:         KIMBERLY WALKER NAILOR
NATURE OF THE CASE:            CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:       GRANTED PETITION FOR
                               MODIFICATION OF CHILD SUPPORT;
                               APPELLANT ORDERED TO PAY $509 PER
                               MONTH IN CHILD SUPPORT; APPELLANT
                               FOUND IN CONTEMPT FOR FAILURE TO
                               PROVIDE DENTAL INSURANCE AND PAY
                               MEDICAL EXPENSES; APPELLANT
                               ORDERED TO PROVIDE DENTAL
                               INSURANCE FOR MINOR CHILD;
                               APPELLANT ORDERED TO PAY VARIOUS
                               MEDICAL BILLS; APPELLEE AWARDED
                               $774.60 PLUS LEGAL INTEREST FOR
                               DENTAL-INSURANCE PREMIUMS OF
                               MINOR CHILD; APPELLEE AWARDED
                               $5,835.14 PLUS LEGAL INTEREST FOR
                               MEDICAL EXPENSES; AND APPELLANT
                               ORDERED TO PAY APPELLEE’S
                               ATTORNEY’S FEES
DISPOSITION:                   AFFIRMED - 02/09/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

     BEFORE IRVING, P.J., BARNES AND ISHEE, JJ.
       BARNES, J., FOR THE COURT:

¶1.    Kenneth Stallings, appearing pro se, appeals the judgment of the Chancery Court of

Claiborne County. The chancellor upwardly modified Kenneth’s child support, and found

him in contempt for failure to provide dental insurance for his minor child and failure to pay

medical expenses not covered by insurance. Meeka Allen, the mother of the child, was

awarded a judgment against Kenneth of $774.60 for her payment of dental-insurance

premiums for the child, and $5,835.14 for her payment of various medical expenses to

service providers. Kenneth was ordered to pay Meeka’s attorney’s fees as well.

¶2.    Kenneth appeals, raising numerous issues, including the chancellor’s award of a

judgment to Meeka for dental insurance and medical expenses, as well as the finding of

contempt. Kenneth also claims he was prejudiced by the denial of his motion for a

continuance at the hearing. Finding no error, we affirm.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶3.    Kenneth and Meeka are the natural parents of the minor child, Kendrique Morgan,

who was born out-of-wedlock in December 1994. In May 2000, after a paternity test,

Kenneth was determined to be Kendrique’s natural father and was ordered to pay child

support, provide health and dental insurance, and pay all medical, dental, orthodontic, and

eye-care expenses not covered by insurance.

¶4.    In February 2014, Meeka filed a petition for contempt and request to modify child

support. Meeka complained that Kenneth was in contempt of the court’s May 2000 court

order because he had failed to provide health and dental insurance for his son, and was not



                                              2
paying the child’s other medical, dental, orthodontic, and eye-care expenses not covered by

insurance. On February 24, 2014, a Mississippi Rule of Civil Procedure 81 summons was

issued, commanding Kenneth to appear before the chancellor on March 24, 2014, for a

hearing on the petition. On March 3, 2014, Kenneth was personally and timely served with

process. Kenneth, pro se, filed a response to the petition, and appeared at the hearing, where

he requested a continuance, claiming he was not prepared due to a relative’s death and

wanted to obtain an attorney. Meeka responded that Kenneth had had three weeks since

service of process to obtain an attorney. The chancellor denied the motion.

¶5.    After a hearing on the merits, each party submitted proposed findings of fact and

conclusions of law. On April 16, 2014, the court entered an amended memorandum opinion

and final judgment. The chancellor modified Kenneth’s child-support payment from $300

per month to $509 per month. Kenneth was found in contempt of the court’s May 14, 2000

order because he failed to provide dental insurance for his son. The court also found Meeka

paid $774.60 for her son’s dental insurance, which Kenneth had been ordered to pay, and

thus entered a judgment against Kenneth for the same amount. Additionally, the court found

Kenneth failed to pay all of his son’s medical, dental, orthodonic, and eye-care expenses, and

ordered Kenneth to pay Meeka the sum of $5,835.14 for these expenses she had incurred.

There were also outstanding balances owed to many of the child’s healthcare providers; so

Kenneth was ordered to pay the balances (a sum of approximately $3,163.15) directly to the

providers. Further, Kenneth was ordered to provide Meeka with a copy of the dental and

insurance cards for their son.



                                              3
¶6.    Kenneth filed a motion to reconsider the final judgment, which was denied. He timely

appealed, claiming numerous errors, including the grant of the judgment of $5,835.14 to

Meeka for their son’s various medically related expenses. He also challenges the denial of

his motion for a continuance, the contempt finding, and the adoption of Meeka’s proposed

findings of fact and conclusions of law.

                                         ANALYSIS

       I.     Continuance

¶7.    Kenneth claims the chancery court “[stood] in the way of justice” by denying his ore

tenus motion for a continuance at the beginning of the hearing on the merits. Kenneth did

not address this issue in his brief. At the hearing, his reason for requesting a continuance was

his inability to secure an attorney due to financial hardship; however, it was later revealed

that he had represented himself on other matters before the chancery court.

¶8.    The grant or denial of a continuance is within the discretion of the chancery court.

A denial of a continuance will only be overturned when “manifest injustice” occurs. Pool

v. Pool, 989 So. 2d 920, 924 (¶12) (Miss. Ct. App. 2008) (citing In re Profilet, 826 So. 2d
91, 93 (¶6) (Miss. 2002)). Prejudice must have resulted from the denial of a continuance in

order for this Court to reverse. Id. at 925-26 (¶13) (citation omitted).

¶9.    Kenneth failed to present any evidence of prejudice due to the denial of his request

for a continuance. He was properly served by a Rule 81 summons on Meeka’s petition for

contempt and modification on February 24, 2014, approximately twenty-one days before the

hearing date of March 24, 2014. Under Rule 81(d), he was only entitled to seven days’



                                               4
notice prior to the hearing. He was given ample time to obtain an attorney if he so chose, and

prepare any witnesses to support his defenses. Moreover, at the hearing, the chancellor gave

Kenneth time to review the medical and dental bills Meeka had submitted to determine if he

had paid them. Kenneth was not prejudiced by the denial of the continuance; thus, the

chancery court did not abuse its discretion. This issue is without merit.

       II.     Verbatim Adoption of Meeka’s Proposed Findings of Fact and
               Conclusions of Law for Final Judgment

¶10.   Kenneth complains that the chancery court abused its discretion in adopting Meeka’s

proposed findings of fact and conclusions of law verbatim. After the hearing, the chancellor

asked both parties to submit their proposed orders. As Kenneth notes, the record does not

include Meeka’s proposed order, but Meeka does not deny that the chancery court adopted

her document verbatim. However, this action did not prejudice Kenneth and is not error, as

he claims.

¶11.   Kenneth cites in support of his argument Rice Researchers Inc. v. Hiter, 512 So. 2d
1259 (Miss. 1987);1 however, this case held, and the Mississippi Supreme Court has

repeatedly reiterated, that “a trial court may adopt verbatim, in whole or part, the findings of

fact and conclusions of law of a party.” Id. at 1266; Chamblee v. Chamblee, 637 So. 2d 850,

858 (Miss. 1994); Omnibank v. United S. Bank, 607 So. 2d 76, 82-83 (Miss. 1992). Such

action is within the trial court’s discretion and is not “reversible error in and of itself.” Hiter,
512 So. 2d at 1265 (citations omitted). The usual standard of review applies: “This Court



       1
         Kenneth also cites in support Mississippi Code Annotated section 11-7-87
concerning “circuit court” practice, but that code section was repealed in 1991.

                                                 5
will not disturb the findings of the chancellor when supported by substantial evidence unless

the chancellor has abused his discretion, was manifestly wrong, clearly erroneous, or an

erroneous legal standard was applied.” Thomas v. Scarborough, 977 So. 2d 393, 397 (¶9)

(Miss. Ct. App. 2007) (quoting Sanderson v. Sanderson, 824 So. 2d 623, 625-26 (¶18) (Miss.

2002)). Further, the “heightened scrutiny” standard cited by Meeka no longer applies. The

supreme court has held “our duty requires us in every case to be as careful and as sensitive

to error as we can be, and we cannot condone a standard that allows us to be less sensitive

to error in one case than another.” Bluewater Logistics LLC v. Williford, 55 So. 3d 148, 156

(¶27) (Miss. 2011). The trial court’s reliance on the party’s findings will not be deemed error

if substantial evidence exists to support those findings. Thomas, 977 So. 2d at 396 (¶10)

(citing Sanderson, 824 So. 2d at 625-26 (¶8)).

¶12.   Here, there was no procedural error for the chancery court to adopt verbatim Meeka’s

proposed findings of fact and conclusions of law. As stated in the past, “[t]his Court

recognizes the complexities and nuances of individual cases, which in addition to crushing

trial court caseloads necessitate substantial reliance upon the on submissions of trial counsel.

Id. (citing Hiter, 512 So. 2d at 1266).

       III.   Contempt Finding

¶13.   The chancery court found Kenneth in contempt for failing to provide dental insurance

for his son and failing to pay all of his son’s medical, dental, orthodontic, and eye-care

expenses not covered by insurance. Kenneth claims this finding was in error.

¶14.   The primary purpose of a civil-contempt order is to enforce compliance with a court



                                               6
order. Evans v. Evans, 75 So. 3d 1083, 1087 (¶14) (Miss. Ct. App. 2011) (citing Dennis v.

Dennis, 824 So. 2d 604, 608 (¶8) (Miss. 2002)). Contempt is determined by the facts and left

to the chancellor’s discretion. Milam v. Milam, 509 So. 2d 864, 866 (Miss. 1987). “Failure

to comply with a court order is prima facie evidence of contempt.” Evans, 75 So. 3d at 1087

(¶14) (citing McIntosh v. Dep’t of Human Servs., 886 So. 2d 721, 724 (¶11) (Miss. 2004)).

“To rebut a prima facie case of contempt, a defendant must show an ‘inability to pay, that the

default was not willful, that the provision [violated] was ambiguous, or that performance was

impossible.’” Id. (citing Deborah H. Bell, Bell on Mississippi Family Law § 11.05(1)(a) (1st

ed. 2005)). An adjudication of civil contempt must be proven by clear and convincing

evidence. Id. (citations omitted). The standard of review for civil contempt on appeal is

manifest error, meaning “the factual findings of the chancellor are affirmed unless manifest

error is present and apparent.” Purvis v. Purvis, 657 So. 2d 794, 797 (Miss. 1994).

¶15.   Kenneth argues that he had no knowledge of any unpaid medical bills prior to the

hearing. Further, he claims all of his and Meeka’s exchanges regarding payment of medical

bills were oral requests for money from Meeka; so there were no receipts.

¶16.   Kenneth’s arguments are without merit. The chancery court found that Kenneth

provided no proof of any payments he made for Kendrique’s medical, dental, orthodontic,

and eye-care expenses. Meeka, on the other hand, provided outstanding medical billing

statements for services provided, showing Kenneth had not made payments on them. She

also provided numerous medical-related billing statements, testifying she had paid these

service providers directly. Kenneth defended his admitted failure to pay orthodontic



                                              7
expenses by claiming, in his opinion, his son did not need orthodontic treatment. Yet the

original order of May 2000 specifically stated Kenneth must pay all “orthodontic” expenses.

Further, Kenneth did not provide any proof of dental-insurance benefits for the child.

Moreover, he failed to rebut Meeka’s prima facie showing of contempt – he did not provide

proof that he could not pay for the medical expenses or dental-insurance premiums, or prove

his lack of payment was not willful. We conclude that the chancery court did not abuse its

discretion in finding Kenneth in contempt.

       IV.    Insurance Coverage and Medical Expenses

¶17.   Kenneth makes several arguments related to the chancery court’s ruling on insurance

coverage and payment of medical expenses. The standard of review regarding a chancellor’s

determinations is well established. “A chancellor’s findings will not be disturbed unless he

was manifestly wrong, clearly erroneous or an erroneous legal standard was applied.”

Nichols v. Funderburk, 883 So. 2d 554, 556 (¶7) (Miss. 2004) (quoting In re Estate of

Johnson, 735 So. 2d 231, 236 (¶24) (Miss. 1999)). If substantial evidence supports the

chancellor’s findings, the reviewing court cannot disturb them. Id.

¶18.   Regarding insurance coverage, Kenneth claims the chancery court did not give him

“credit” for his payment of health-insurance premiums. However, he does not specify what

type of “credit” he seeks. Under the initial court order, Kenneth was required to provide

Kendrique’s health insurance. Kenneth was not found in contempt for failure to pay health-

insurance premiums – only for failure to pay dental-insurance premiums and medical

expenses. Therefore, there was no dispute regarding provision of Kendrique’s health



                                             8
insurance.2

¶19.   Regarding dental- and vision-insurance coverage, Kenneth argues the chancery court

erred in not acknowledging he provided it, as shown by his payroll records submitted into

evidence. The chancellor did not make a finding about provision of vision insurance, only

payment of vision expenses. Regarding dental insurance, Kenneth did provide payroll

receipts from his employer, Alcorn State University, from January 2013 through November

2013, which show a deduction from his gross pay of $68.76 for “CDental,” among other

items. However, Kenneth failed to prove at the hearing that this dental-insurance deduction

was for his son’s dental insurance. The chancery court found Kenneth submitted no proof

that he had provided dental insurance for his son, while Meeka submitted documents

showing she had paid $774.60 for dental insurance through her federal employer for

Kendrique from January 2008 until the time of the final judgment in April 2014.

¶20.   Regarding health, dental, orthodontic, and vision expenses, Kenneth argues Meeka

should have to share in any future expenses. However, Kenneth never made this request

during the chancery-court proceedings. “It is well-established that a party is not allowed to

raise an issue for the first time on appeal, because to do so prevents the lower court from

addressing the alleged error.” Ory v. Ory, 936 So. 2d 405, 409 (¶9) (Miss. Ct. App. 2006)

(citation omitted). Therefore, Kenneth has waived this issue. Likewise, Kenneth argues that

the chancery court erred in “not applying the Mississippi statute of limitations to old bills”



       2
         There was a dispute, although unrelated to the contempt claim, regarding Kenneth’s
provision of Kendrique’s health-insurance card. Kenneth was ordered to provide a copy of
the card to Meeka within thirty days of the final judgment.

                                              9
presented by Meeka at the hearing. As Kenneth did not raise this affirmative defense before

the chancery court, he has waived this argument on appeal.

¶21.   He also contends Meeka “sat on her rights” by not timely submitting hard copies of

past expenses to him, and she should be barred from reimbursement, citing in support the

supreme court’s Milam decision. In Milam, the supreme court held that even though the ex-

husband was ordered by a divorce decree to provide medical care for the children, when the

ex-wife failed to consult with him before medical care was received or present medical bills

to him, she was not entitled to expense reimbursement. Milam, 509 So. 2d at 866. However,

Milam is distinguishable; the ex-wife never submitted medical expenses to the ex-husband

to pay, as Meeka did here. Kenneth also claimed he paid Meeka for medical expenses, but

did not produce copies of the bills at the hearing, thus failing to meet his burden of proof.

¶22.   Kenneth also generally complains that the chancery court erred in assigning more

credibility to Meeka’s testimony and evidence about notifying Kenneth of any medical

expenses. However, “it is the chancellor’s duty to weigh the evidence”; the chancellor “is

in a better position [than the appellate court] to judge the veracity of witnesses and credibility

of evidence.” Lee v. Lee, 798 So. 2d 1284, 1291 (¶29) (Miss. 2001). In reviewing the

record, there was substantial evidence to support the chancellor’s findings; therefore, this

argument is without merit.

¶23.   In conclusion, all of the chancery court’s findings are supported by substantial

evidence. Accordingly, the chancery court did not abuse its discretion.

¶24. THE JUDGMENT OF THE CHANCERY COURT OF CLAIBORNE COUNTY
IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE

                                               10
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., ISHEE, CARLTON, FAIR AND
WILSON, JJ., CONCUR. JAMES, J., CONCURS IN PART WITHOUT SEPARATE
WRITTEN OPINION. GREENLEE, J., NOT PARTICIPATING.




                                11